DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 are objected to because of the following informalities:  
In claim 36, line 7, “rotatipn” should be replaced with --rotation--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 37, line 7, “the cannulation” lacks a proper antecedent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10682168. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23, 26, 27, 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbay et al. (U.S. Patent No. 6706046).
	Orbay et al. discloses an implant (10) capable for use in an osteotomy of an associated long bone, comprising: a plate (14) configured to cooperate with a cortical surface of a bone, and including one or more through holes (50, 52, 54) suitable for receiving a fastener; and a body (12) having a first end and a second end joined by a continuous curved exterior surface (Figure 1-3), configured to lodge within the intramedullary channel of a long bone so as to avoid rotation (i) within the channel and (ii) about the osteotomy site (Figure 14-16), the first end being tapered and the second end extending into the plate so as to form an integral two member implant (Figure 1-3).
Regarding claim 20, the body further includes a through hole (24, 26) for a receiving a fastener.
Regarding claim 21, the implant further includes a fastener (56) for the plate portion.
Regarding claim 22, the implant further includes a fastener (28) for the body.
Regarding claim 23, the through hole in the body defines an angle for the fastener that is perpendicular to the long axis of the body (Figure 5).
Regarding claim 26, the plate includes two through holes each arranged so as to receive at least one fastener (Figure 4).
Regarding claim 27, the through holes are locking through holes and the fasteners are locking fasteners as can be seen in figures 4-5 with the holes being threaded as well as the fasteners having a threaded head.
Regarding claim 31, the through hole (50) in the plate is offset from the long axis (Figure 4).
Regarding claim 32, the bottom surface of the plate defines a longitudinal axis and includes a radius of curvature defined along the longitudinal axis (Column 4, Lines 25-30).
Regarding claim 33, the plate is defined by a portion of a cylinder. Since the upper and lower surface are curved together (Column 4, lines 25-30) it is considered that the plate portion is defined by a portion of a cylinder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orbay et al. (U.S. Patent No. 6706046).
Orbay et al. discloses the claimed invention except for the plate is a separate portion of the implant that is joined to the body in advance of a surgery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plate and body separate to be joined before surgery, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 29, the plate is offset from the long axis of the body (Figure 1). 


Allowable Subject Matter
Claims 36 allowed.
Claim 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 24, 25, 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34 and 35 would be allowable with a properly filed Terminal Disclaimer. Claims 34 and 35 are similar in scope and have the allowable elements from allowed application 15/704195.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose or make obvious to combination of structural elements of an implant for osteotomy. The implant having a plate with one or more through holes, a body with a curved exterior surface so that a first end is tapered and the second end is extending into the plate such that the body includes a through hole, a fastener for the through hole and a fastener for the plate portion and a chamfered first end. The plate further includes two locking through holes such that the plate is a separate portion and there are at least two plate portions. 
The prior art alone or in combination also fails to disclose the implant a plate with one or more through holes, a body having a curved exterior surface having grooves, flutes and flanges arranged in parallel, having a first end being sharpened and a threaded through hole adjacent the sharpened portion and a second end that extends into the plate. In an alternate embodiment the grooves flutes and flanges spiral around the body and arranged in tapering, spaced circumferential relation to the cannulation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775